 

Case 20-10343-LSS Doc 6326 Filed 09/21/21 Pagelof3

 

September 4, 2021

Re. Boy Scouts of America
Honorable Judge Silverstein,

| am writing to relate my experiences in the Boy Scouts. | grew up in a very tough
neighborhood on the southwest side of San Antonio, Texas. | saw my first dead body at
the age of 6. However | had loving, involved parents that wanted to protect us from
gangs and hanging around with the wrong people. They kept us busy, baseball,
basketball, flag football and more. | had a very busy but great childhood. We were
active at St. Leo the Great Catholic Church on South Flores Street, CCD, youth choir
and youth group among other things. On the church property there was a log cabin
which | didn't know what was used for.

My brother and | were approached by (BEE his sons and

GB went to schoo! with my brother and were recruiting us to join scouts. Eventually
we joined the Boy Scouts, Troop 12 Alamo Area. | loved the scout activities and friends
| was making. It was so fun, a place | could finally be myself and not have to act tough
around the kids in our barrio. the Scout Master was one of the best men |
knew besides my father. even gave us rides when my parents couldn't take us.

| quickly rose through the ranks to second class and was elected by my troop to Patrol
Leader.

  
 

 

Eventually, a man named started attending more and more of our meetings
and events. [jwore a scout uniform but was from another troop. [valked with a
limp, told us stories about the Navy, took us to movies and all kinds of things we
enjoyed. He started to become a bigger part of our troop.

It was the late Spring or early Summer of 1982. We were preparing for a camping trip
and Gi was going to help us practice pitching tents on the Saturday before our trip.
He picked up about six of us and said we would practice in his backyard. | remember
he lived on Street. It was a very hot day andj asked me to help him get
drinks for everyone. Once inside he asked me if | had ever seen a naked girl. |
responded no and he pulled out a Penthouse Magazine. | still remember the cover. It
was red-orange and a shadow of a woman with the sun going down. He sat me down at
the table and stood behind the chair, looking over my back with his arms on the table
pretty much trapping me in the chair. He opened up the magazine to pictures of women

4
 

Case 20-10343-LSS Doc 6326 Filed 09/21/21 Page2of3

participating in sex on the beach.

then reached down and i | had the natural

   

| never went back. That was the end of my Boy Scout participation. | knew it was wrong
and did not want to go through anything like that ever again. | could not tell anyone; my
father would have killed him if he found out. | could not tell my friends; | would have
been bullied mercilessly. It was and has been the biggest secret of my life. My biggest
fear then and now is that my abuse would be invalidated and marginalized. | could talk
my parents out of going to the Boy Scouts, choir, or youth group but | could not talk
them out of going to church. | had to sect mass every Sunday. My brother and |
went to a meeting to become Alter Boys at St. Leo. | went to the first meeting and there
was | did not become an Alter Boy.

Shortly after that my behaviors began to change, | was angry and got into so many
fights eventually getting suspended from school. | constantly fought with my parents and
siblings. | snuck out of the house to drink beer, smoke weed and huff spray paint with
other boys in the barrio. My parents withdrew me from public school and enrolled me in
Catholic School. | was expelled from that school for possession of pornography. My
parents only got me reinstated because | was 3 months from graduating. | was an
exceptional baseball player and just quit one day. | lost interest in everything except
drugs and alcohol. Once while drunk, | took and totaled my sister’s car while she was in
the hospital. | had 2 DWIs before my 22nd birthday. While still in high school sought out
sex from prostitutes on South Cherry Street. | treated many girls as sexual objects, often
convincing them to do things that they were probably uncomfortable with a source of
extreme regret today. | could go on and on.

| don’t have any meaningful relationships in my life. | trust no one. | keep everyone at a
distance including my family. | have not told my parents that | love them since I was a
little boy. I've been unfaithful in every one of my romantic relationships. | have been
diagnosed with moderate to severe depression, anxiety, violent tendencies, and
problems with authority. | have gone from job to job. | have addressed these feelings
and this episode in therapy. | am learning to control my anger by thought stopping and
journal writing. | am addressing the debilitating guilt | have because | was silent,
realizing now, allowing other boys to be abused oy iii (Cara Kelly from USA
Today informed me bommitted other offenses) | have been recently unable to

2
Case 20-10343-LSS Doc 6326 Filed 09/21/21 Page3of3

fall to sleep at night. | am addressing my lack of desire to develop personal
relationships with others. | am prescribed medication for depression, anxiety, ADHD
and sleep.

| am angry with everything BR 00k from me. | lost my participation in scouting, friends
| had made, altar boys, my personality, my happiness and my trust in other people. As a
young man, many of my friends talked about their experience with a girl, remembering it
fondly, that is what young boys do. robbed me of that. My first sexual experience
was with a man ejaculating himself on me. The shame and embarrassment | felt back
then is the same as | feel today. It has never changed, if | think about it, | become so
angry that | must isolate myself.

It had been tucked away in my subconscious for many years. Rearing its ugly head
only when driving down South Flores Street, passing Harlen Avenue, eventually passing
St. Leo The Great Catholic Church, the sponsor of Troop 12. The log cabin has been
demolished, thank goodness. | saw the commercials on TV repeatedly and the horrific
memory of that event again started dominating my thoughts. Since | began revisiting
this incident, my anxiety medications have had to be increased. | am lost and I cannot
seem to get control of my feelings. Many events of my childhood are very vague but
what fi dia to me; | remember as if it was yesterday.

 

 
